 



EXHIBIT 10.1

BANCWEST CORPORATION
EXECUTIVE LIFE INSURANCE PLAN

PROLOGUE

     BancWest Corporation hereby adopts the BancWest Corporation Executive Life
Insurance Plan effective as of April 1, 2004.

ARTICLE I
DEFINITIONS

     As used herein the following terms shall have the following meanings unless
the context clearly requires otherwise.



1.1.   “Beneficiary” shall mean the person or persons designated by the
Participant in his Participation Agreement to receive life insurance benefits
under the applicable Policy upon the death of the Participant.   1.2.  
“Committee” means the Executive Compensation Committee of the Company.   1.3.  
“Company” means BancWest Corporation.   1.4.   “Compensation” means the
annualized base salary that is paid by a Participating Employer to a
Participant, including any base salary deferred by the Participant under the
Company’s Deferred Compensation Plan. Such items of Compensation shall include
any amount that is contributed by a Participating Employer pursuant to a salary
reduction agreement and is not includible in the Participant’s gross income
under Section 125 or 402(e)(3) of the Internal Revenue Code of 1986, as amended.
“Compensation” shall not include any items not specifically defined as
Compensation in this section. For example, “Compensation” shall not include any:
lump sum vacation cashouts; payments under the Incentive Plan for Key Executives
or other short-term or long-term bonuses; income received or recognized in

1



--------------------------------------------------------------------------------



 



    connection with option or discounted stock purchase programs; payments under
long-term incentive plans; amounts paid as automobile or other allowances;
insurance premiums paid on a Participant’s behalf; or amounts paid to offset tax
liabilities.   1.5.   “Coverage Amount” means the death proceeds payable to the
Participant’s Beneficiary from the Policy pursuant to Section 3.1 below.  
1.6.   “Disability” means a disability of the Participant as defined in the
BancWest Corporation Long Term Disability Plan.   1.7.   “Endorsement” means the
written document, in a form acceptable to the insurer and signed by the
Participating Employer and the Participant, which endorses a portion of Policy
death benefits so as to provide the Participant’s Beneficiaries with the death
benefit contemplated by this Plan.   1.8.   “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.   1.9.   “Participant” means
any employee of a Participating Employer who has completed the steps required to
commence participation under Section 2.1.   1.10.   “Participating Employer”
means the Company, Bank of the West, First Hawaiian Bank, and any other
affiliated employer which, with the Company’s permission, elects to adopt the
Plan for the benefit of certain of its employees.   1.11.   “Participation
Agreement” means an agreement between a Participant and the Participating
Employer concerning participation in the Plan, similar in form to the attached
Exhibit A.   1.12.   “Plan” means this BancWest Corporation Executive Life
Insurance Plan as set forth herein and any amendments hereto as may be made from
time to time.   1.13.   “Policy” means the life insurance policy or policies
insuring the life of a Participant which is or are intended to provide the
benefits due under this Plan and which is or are the subject of the
Participation Agreement.   1.14.   “Policy Distribution Date” means the date on
which the Policy is to be transferred from the Participating Employer to the
Participant under the terms of this Plan, which shall be the latest of:
(a) termination of Participant’s

2



--------------------------------------------------------------------------------



 



    employment with all Participating Employers; (b) the Participant’s
attainment of age 65; or, (c) the payment of seven (7) premiums on the Policy.
However, the Committee may, in its sole and absolute discretion, upon the
written request of any present or former Participant, authorize the distribution
to that Participant of his Policy following termination of service and
completion of seven (7) premium payments, but prior to his attainment of age 65
(in which case “Policy Distribution Date” means the date established by the
Committee). In considering any such request, the Committee shall consider, among
any other factors it deems appropriate, the cost to the Company of permitting an
early distribution of that Participant’s Policy.   1.15.   “Qualified
Termination” means the termination of service by a Participant with all of the
Participating Employers: (a) after the Participant attains age 65; (b) after the
Participant attains age 55 with at least 10 Years of Credited Service; (c) if
regardless of the Participant’s age or years of service at the time of
termination, he is an individual listed on Exhibit B (which lists the
individuals entitled to receive special benefits pursuant to Section 5.5 of the
BancWest Corporation Supplemental Executive Retirement Plan, as amended
effective November 1, 2002); or (d) if the Committee gives written approval, in
its absolute and sole discretion, to treat a termination which does not
otherwise qualify, as a Qualified Termination.   1.16.   “Years of Credited
Service” means the Participant’s years of continuous service with the Company
and any combination of Participating Employers, including any service with:
First Interstate Bank of Hawaii; Pioneer Federal Savings Bank; Bank of the West;
Central Bank; SierraWest Bancorp; First Security Bank of New Mexico, N.A.; Wells
Fargo Bank New Mexico N.A.; and First Security Bank of Nevada. “Years of
Credited Service” shall also include any employment service credit granted
specifically for purposes of this Plan to the Participant (a) under any contract
between the Company (or a Participating Employer) and the Participant (such as
an employment agreement)) or (b) by the Committee in its discretion in
connection with its determination that the Participant is eligible for
participation in this Plan.

3



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION



2.1.   Participation. The Committee shall determine in its sole discretion, from
time to time, those employees of any Participating Employer who shall be
eligible to be Participants under this Plan. A Participant’s participation shall
commence upon satisfactory completion (determined as provided in Section 3.1) of
(a) any medical underwriting deemed necessary by the carrier issuing the Policy,
and (b) the Participant’s execution and delivery of such Participant’s
Participation Agreement. A Participant’s participation shall end upon the
earliest of (a) Participant’s death, (b) transfer of the Policy to Participant
pursuant to Section 4.2, or (c) Participant’s termination of employment not
meeting the definition of Qualified Termination (but cessation of participation
shall not deprive anyone of rights previously accrued under this Plan, or
preclude any person from pursuing remedies provided to Participants by this
Plan).

ARTICLE III
POLICY



3.1.   Coverage Amount.



  a)   If a Participant dies while employed by a Participating Employer, the
Coverage Amount shall be an amount equal to three (3) times the Participant’s
Compensation at his date of death. If a Participant dies after a Qualified
Termination but prior to his Policy Distribution Date, the Coverage Amount shall
be an amount equal to three (3) times the Participant’s Compensation at the date
of his Qualified Termination. Notwithstanding the prior two sentences, in the
case of a Participant with

4



--------------------------------------------------------------------------------



 



      a Disability, his Coverage Amount shall be three (3) times his
Compensation at his date of Disability.     b)   The actual Coverage Amount for
any particular Participant, including increases due to the increase in the
Participant’s Compensation, may be subject to the satisfactory completion of the
carrier’s medical underwriting requirements, and /or limits imposed by the
carrier issuing the Policy with respect to maximum issue limits. (For purposes
of this Plan, a Participant will be considered to have satisfactorily met the
carrier’s medical underwriting requirements if the cost of such coverage
(including periodic increases) does not exceed 200% of the cost of such coverage
had it been issued to an insured rated as a “standard” risk.) In addition, at
the Policy Distribution Date following a Qualified Termination, it is the intent
of the Company to distribute the Policy to the Participant with the cash value
described in Section 4.2.



3.2.   Purchase of Insurance. The Participating Employer shall purchase the
Policy from a life insurance carrier licensed to issue such coverage. The
Participating Employer and the Participant shall take all necessary action to
cause the carrier to issue the Policy, and shall take any further action which
may be necessary to cause the Policy to conform to the provisions of this Plan.
  3.3.   Ownership of Policy. Prior to the Policy Distribution Date, the
Participating Employer shall be the sole and absolute owner of the Policy, and
may exercise all ownership rights granted to the owner thereof by the terms of
the Policy, including, but not limited to withdrawing or borrowing the cash
value, and surrendering the Policy, except as may otherwise be provided under
the Endorsement filed with the Insurer relating to the Policy or as may be
inconsistent with the provision of a Participant’s benefits under this Plan.  
3.4.   Payment of Premium. On or before the due date of each Policy premium
prior to the Policy Distribution Date (including any period of Disability), or
within the grace period provided therein, the Participating Employer shall pay

5



--------------------------------------------------------------------------------



 



the necessary premium to the Insurer, and shall, upon request, promptly furnish
the Executive evidence of timely payment of such premium. The Participating
Employer shall determine the amount of the premium deemed necessary in its
reasonable good faith discretion based on financial assumptions deemed by it to
be reasonable as of the time of such determination.

ARTICLE IV
BENEFITS



4.1.   During Employment. In the event of a Participant’s death prior to the
Participant’s termination of service with all Participating Employers, the
Participant’s Beneficiary shall receive a death benefit equal to the Coverage
Amount, such amount being paid from the Policy proceeds directly by the carrier
issuing the Policy.   4.2.   Upon a Qualified Termination. In the event of a
Participant’s Qualified Termination, the Participating Employer shall transfer
ownership of the Policy to the Participant, but such transfer shall occur only
upon the Policy Distribution Date. At the Policy Distribution Date, it is
intended that the cash value of the Policy distributed will be sufficient, based
on actuarial assumptions determined by the Participating Employer in its
reasonable good faith discretion, to provide a death benefit equal to the
Coverage Amount until the maturity date of such Policy without additional
premium payments. (A Participant must acknowledge in the Participation Agreement
that he understands that, following transfer of Policy ownership to that
Participant, the sufficiency of cash value in the Policy to provide expected
amounts of death benefit under this Plan may vary as a result of Policy
performance and this is in no event guaranteed by the Company, the Participating
Employer, or the Insurer.)

6



--------------------------------------------------------------------------------



 



4.3.   Termination Other than a Qualified Termination. If a Participant’s
termination of service with all Participating Employers does not meet the
definition of Qualified Termination, his participation in the Plan shall end
immediately and the Participating Employer shall retain all interests in the
Policy. The Participant shall promptly complete any necessary requirements to
release the Endorsement to the Policy and any of the interests in the Policy or
benefits provided under this Plan.   4.4.   Policy Proceeds in Excess of
Coverage Amount. Policy proceeds, if any, that are paid due to death prior to a
Participant’s Policy Distribution Date and that exceed the amounts payable to
the Participant’s Beneficiary pursuant to Section 3.1 shall be payable directly
to the Participating Employer.   4.5.   Additional Tax Bonuses. The
Participating Employer shall make the following payments to the Participant, if
applicable:



  a)   Prior to the Policy Distribution Date, the Participating Employer shall
make an additional annual payment to the Participant in an amount equal to the
federal and state income tax due on (i) the amount of economic benefit related
to the Coverage Amount as determined by appropriate Treasury regulations and
Table 2001 (or the corresponding provisions of any other regulation,
pronouncement, or Notice), plus (ii) the amount of such additional payments. In
calculating the portion of such additional payments each year attributable to
the income taxes due, it shall be assumed that the Participant is subject to the
maximum marginal federal and state income tax bracket; and     b)   With respect
to the calendar year during which the Policy Distribution Date occurs, the
Participating Employer shall make an additional payment to the Participant in an
amount equal to the federal and state income tax due on, (i) the cash value of
the Policy transferred as of the Policy Distribution Date, plus (ii) the amount
of such additional payments. In calculating the portion of such additional
payments attributable to the

7



--------------------------------------------------------------------------------



 



      income taxes due, it shall be assumed that the Participant is subject to
the maximum marginal federal and state income tax bracket.     c)   The
Participating Employer shall annually furnish the Executive with a statement of
the amount of income reportable by the Executive for federal and state income
tax purposes, if any, as a result of his participation in the Plan.



4.6.   Effect of Payment or Transfer. The full payment of the applicable benefit
under this Article IV or the transfer of the Policy under section 4.2 above,
shall completely discharge all obligations on the part of the Company and the
Participating Employer to the Participant (and the Participant’s Beneficiary)
with respect to the operation of this Plan, and the Participant’s (and
Participant’s Beneficiary’s) rights under this Plan shall terminate.

ARTICLE V
ADMINISTRATION



5.1.   Committee. Except as otherwise provided in this Plan, and unless
otherwise determined by the Company’s Board of Directors, the Committee shall
have the power and duty to take all actions and make all decisions necessary or
proper to administer this Plan, in its sole discretion. In that connection, the
Committee shall have the power:



a)   To require as a condition of receiving any benefits under this Plan, that
any person furnish such information as the Committee may reasonably request for
the purpose of the proper administration of the Plan;   b)   To make and enforce
such rules and regulations and prescribe the use of such forms as it shall deem
necessary for the efficient administration of this Plan;   c)   To make factual
determinations and to decide questions concerning the interpretation of this
Plan, including with respect to the eligibility of any person for benefits under
this Plan;

8



--------------------------------------------------------------------------------



 



d)   To determine the amount of benefits that shall be payable to any person in
accordance with the provisions of this Plan;   e)   To appoint a “Plan
Administrator” to administer the Plan on its behalf;       and   f)   To employ
the services of such other persons as the Committee may deem necessary or
desirable in connection with this Plan, including but not limited to an actuary,
legal counsel, an independent accountant, agents, and such clerical, medical,
and accounting services as it may require in carrying out the provisions of this
Plan or in complying with the requirements of ERISA.



5.2.   Indemnification, Insurance. The Participating Employers shall indemnify
and save harmless and/or insure each employee or director of a Participating
Employer against any and all claims, loss, damages, expense, and liability
arising from his responsibilities in connection with this Plan, if the employee
or director acted in good faith and in a manner the employee or director
reasonably believed to be in or not opposed to the best interests of the Plan.  
5.3.   Claims Procedure. The procedure for claiming benefits under this Plan
shall be as follows:



  (a)   All claims for benefits under the Plan and all questions relating to
such claims shall be submitted to the Plan Administrator.     b)   If a claim is
wholly or partially denied, the Plan Administrator shall furnish the Participant
within a reasonable period of time, but not later than ninety (90) days after
receipt of the claim by the Plan Administrator, a written explanation of the
denial. If the Plan Administrator determines that special circumstances exist
which require an extension of time for processing the claim, the Plan
Administrator shall have one hundred and eighty (180) days after the receipt of
the claim to furnish the Participant with a written explanation of the denial,
provided the Plan Administrator gives the Participant written notice of the
special circumstances (and the

9



--------------------------------------------------------------------------------



 



      date by which the Plan Administrator expects to render a decision) within
ninety (90) days of receipt of the claim.     c)   The written explanation of a
claim denial shall set forth, in a manner calculated to be understood by the
Participant, the following information:



  i)   The specific reason or reasons for the denial of the claim;     ii)   A
specific reference to the pertinent Plan provisions, if any, on which the denial
is based;     iii)   A description of any additional material or information
necessary for the Participant to perfect the claim and an explanation of why
such material or information is necessary;     iv)   A description of the Plan’s
review procedures and the time limits applicable to such procedures, including
(i) a statement that the claim and the denial shall be reviewed upon submission
of a written request to the Committee, and (ii) a statement that the failure to
submit a written request for review within sixty (60) days after the receipt of
the written explanation of the claim denial shall make the Plan Administrator’s
decision final;     v)   A statement that the Participant shall have, as part of
the review procedure, a reasonable opportunity:



  A)   To receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits, and     B)   To submit written comments, documents, records and
other information relating to the claim for benefits; and



  vi)   A statement that the Participant has the right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on appeal.



  d)   The denial of a Participant’s claim shall be reviewed by the Committee if
a written request for review is filed within sixty (60) days after receipt of
the written explanation of the claim denial by the Participant. Otherwise, the
initial decision of the Plan Administrator shall be the final decision of the
Plan.

10



--------------------------------------------------------------------------------



 



  e)   The Committee shall review the information and comments submitted by the
Participant or the Participant’s duly authorized representative. The Committee
may hold a hearing of all parties involved, if the Committee deems such hearing
to be necessary. The Committee shall furnish the Participant with a written
explanation of the decision on review within sixty (60) days after receipt of a
written request for review. If the Committee determines that special
circumstances exist which require an extension of time for reviewing the
information, the Committee shall have one hundred and twenty (120) days after
receipt of the written request for review to furnish the Participant with a
written decision or review denial, provided the Committee gives the Participant
written notice of the special circumstances (and the date by which the Committee
expects to render a decision) within sixty (60) days of receipt of the written
request for review.     f)   The written explanation of the decision on review
shall set forth, in a manner calculated to be understood by the Participant, the
following information:



  i)   The specific reason or reasons for the decision, including a response to
the information and comments, if any, submitted by the Participant;     ii)  
Specific reference to pertinent Plan provisions and records, if any, on which
the decision is based;     iii)   A statement that the Participant is entitled
to receive, upon request and free of charge, access to and copies of all
documents, records and other information relevant to the benefit claim;    
iv)   A statement that the Participant has the right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on appeal;
and     v)   A statement, if applicable, that, in addition to the Plan’s claims
procedure set forth above, the Participant may, but is not required to, submit a
claim for benefits under a voluntary level of appeal.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
AMENDMENT, TERMINATION



6.1.   Amendment. The Board of Directors of the Company may at any time amend
this Plan, in whole or in part. No such amendment shall deprive the Participant
or Beneficiary of any rights to which the Participant would have been entitled
had such Participant terminated employment on the date immediately prior to the
effective date of such amendment.   6.2.   Termination or Partial Termination.
This Plan may be terminated in full or in part by the Board of Directors of the
Company. The board of directors of a Participating Employer may terminate this
Plan, in whole or in part, as to such Participating Employer. No termination of
the Plan shall deprive the Participant or Beneficiary of any rights to which the
Participant would have been entitled had such Participant terminated employment
on the date immediately prior to the effective date of such termination.

ARTICLE VII
MISCELLANEOUS



7.1.   Unfunded Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore exempt from the provisions of Parts 2, 3, and 4 of Title
I of ERISA. Accordingly, the Plan shall terminate and no further benefits shall
accrue hereunder if it is determined by a court of competent jurisdiction or by
an opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3(2) of ERISA that is not so exempt. In that
event, the Company shall use its reasonable best efforts to provide to existing
Participants, through other

12



--------------------------------------------------------------------------------



 



    programs or insurance vehicles, benefits reasonably comparable to those that
would have accrued but for Plan termination.   7.2.   Insolvency. In the event
of the Company’s or a Participating Employer’s insolvency, Participants and
their beneficiaries, heirs, successors, and assigns shall have no legal or
equitable rights, interest, or claims in any property or assets of the Company
or the Participating Employer. The Company’s and the Participating Employers’
obligations under the Plan shall be that of an unfunded and unsecured promise to
pay money in the future.   7.3.   Rights of Participants. No Participant shall,
by reason of his participation in this Plan, have any interest in (i) any
specific asset or assets of a Participating Employer or an Affiliate (as defined
in the BancWest Corporation 401(k) Savings Plan) or (ii) any stock rights of any
kind. Neither the adoption of this Plan nor any action of a board of directors
or the Committee in connection with the Plan shall be held or construed to
confer upon any person any legal right to be continued as an officer or employee
of a Participating Employer.   7.4.   Not an Employment Agreement. This Plan
does not in any way constitute an employment agreement, and each Participating
Employer reserves the right to terminate a Participant’s employment to the same
extent as though this Plan did not exist.   7.5.   Binding Effect. This Plan
shall be binding upon and inure to the benefit of each Participating Employer
and its successors and assigns, and to the Participant or the Participant’s
successors, assigns, heirs, executor or personal representative, and
beneficiaries.   7.6.   Notices. Any notice, consent, or demand required or
permitted under this Plan shall be made in writing and shall be signed by the
party making the notice, consent, or demand. Such notice shall be sent by United
States certified mail,

13



--------------------------------------------------------------------------------



 



    postage pre-paid and shall be sent to the other party’s last known address
as shown on the records of the Participating Employer. The date of such mailing
shall be deemed to be the date of such notice, consent or demand.   7.7.  
Governing Law. To the extent not preempted by ERISA, the Plan shall be governed,
construed, administered, and regulated according to the laws of the State of
Hawaii.   7.8.   Miscellaneous Provisions.



  a)   Wherever used herein the masculine gender shall include the feminine and
the singular number shall include the plural, unless the context clearly
indicates otherwise.     b)   The headings of articles and sections are included
herein solely for convenience of reference, and if there is any conflict between
such headings and the text of the Plan, the text shall be controlling.     c)  
Wherever a Participating Employer, the Company, or a board of directors is
permitted or required to do or perform any act, matter, or thing under the terms
of the Plan, it may be done and performed by any officer of a Participating
Employer or the Company thereunto duly authorized.     d)   All consents,
elections, applications, designations, etc. required or permitted under the Plan
must be made on forms prescribed by the Committee, and shall be recognized only
if properly completed, executed, and filed with the Committee.     e)   A
Participating Employer may assign a Policy (and any related Endorsement of such
policy) to another Participating Employer upon such terms and conditions as the
Participating Employers may agree, provided that the assignee Participating
Employer shall agree to be bound by all of the terms and conditions of such
Endorsement that affect the Participant’s benefits thereunder.

14



--------------------------------------------------------------------------------



 



TO RECORD the adoption of this Plan, BancWest Corporation has executed this
document this 20th day of January, 2005.

            BANCWEST CORPORATION
      By:   /s/ Sheila Sumida         Its Vice President            

15



--------------------------------------------------------------------------------



 



EXHIBIT A-1

BancWest Corporation
Executive Life Insurance Plan
Participation Agreement

                 
Participant:
  «Name»       SSN:   «SSN»



ACKNOWLEDGMENT

I, the undersigned Participant, hereby acknowledge receiving notification of my
eligibility to participate in the BancWest Corporation Executive Life Insurance
Plan, effective April 1, 2004. I acknowledge that I have received a copy of the
Plan document (the “Plan”), which includes a description of the Plan’s claims
procedures, and materials summarizing the Plan.

I understand that after the Policy Distribution Date the sufficiency of cash
value in the Policy to provide expected amounts of death benefit under this Plan
may vary as a result of Policy performance, and that the continuation of the
death benefit is not guaranteed by the Participating Employer, or the Insurer.

By signing this Participation Agreement, I agree to be bound by the terms of the
Plan as set forth in the Plan document. If there is a conflict between the Plan
document and any other communication, written or oral, including any Plan
summary materials, then the terms of the Plan document will control.





TERMINATION, ASSIGNMENT, AND RELEASE OF PRIOR AGREEMENT AND POLICY

As a condition for participation in the Plan, the undersigned hereby terminates
as of this date the Split Dollar Agreement dated «Agreement_date», as permitted
by the terms of that agreement, and hereby assigns and releases to the
Participating Employer any and all rights, title and interest in the life
insurance policy number «Old_policy_», issued by «Carrier», which is the subject
of that agreement (the “Split Dollar Policy”). The Participant hereby grants to
the Participating Employer authority to take the steps deemed necessary, in its
sole discretion, to implement this termination, assignment and release,
including but not limited to the submission of any forms or paperwork to the
insurance carrier issuing the Split Dollar Policy deemed necessary by the
Participating Employer. The Participant understands and agrees that by signing
this document and delivering it to the Participating Employer, Participant is
terminating all rights whatsoever Participant would or might otherwise have
against BancWest Corporation or the Participating Employer with respect to the
Split Dollar Agreement or to the Split Dollar Policy.

The Participating Employer agrees that execution, delivery and performance of
this termination, assignment and release constitutes complete satisfaction of
all rights whatsoever that the Participating Employer would or might otherwise
have against the Participant under the Split Dollar Agreement concerning the
Split Dollar Policy.



 



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION

I hereby designate the following as beneficiary(ies) to receive the death
benefits payable under the Executive Life Insurance Plan as a result of my
death.



--------------------------------------------------------------------------------

Primary Beneficiary(ies):

                           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
                         
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
                         
Name
  Date of Birth   Relationship   % Share
 
             
Address
           

Contingent Beneficiary(ies):

                           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
                         
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
                         
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
           

Unless otherwise indicated above, payment to two or more beneficiaries shall be
paid in equal shares. The share of any beneficiary who dies before the
Participant shall be divided among the surviving beneficiaries in proportion to
their interests. If no beneficiary survives the Participant, payment shall be
made to the estate of the Participant.





--------------------------------------------------------------------------------

In witness hereof, the Participant and the Participating Employer have executed
this Participation Agreement in duplicate as of the date noted below.

             
Signature of Participant
  Date
 
         
Participating Employer
  Date
 
         
Signature of Spouse (If necessary)
  Date
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2

BancWest Corporation
Executive Life Insurance Plan
Participation Agreement

     
Participant: «Name»
  SSN: «SSN»



ACKNOWLEDGMENT

I, the undersigned Participant, hereby acknowledge receiving notification of my
eligibility to participate in the BancWest Corporation Executive Life Insurance
Plan, effective April 1, 2004. I acknowledge that I have received a copy of the
Plan document (the “Plan”), which includes a description of the Plan’s claims
procedures, and materials summarizing the Plan.

I understand that after the Policy Distribution Date the sufficiency of cash
value in the Policy to provide expected amounts of death benefit under this Plan
may vary as a result of Policy performance, and that the continuation of the
death benefit is not guaranteed by the Participating Employer, or the Insurer.

By signing this Participation Agreement, I agree to be bound by the terms of the
Plan as set forth in the Plan document. If there is a conflict between the Plan
document and any other communication, written or oral, including any Plan
summary materials, then the terms of the Plan document will control.



BENEFICIARY DESIGNATION

I hereby designate the following as beneficiary(ies) to receive the death
benefits payable under the Executive Life Insurance Plan as a result of my
death.



--------------------------------------------------------------------------------

Primary Beneficiary(ies):

             
 
           
 
           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
           
 
           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
           
 
           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           

          





 



--------------------------------------------------------------------------------



 



Contingent Beneficiary(ies):

             
 
           
 
           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
           
 
           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           
 
           
 
           
Name
  Date of Birth   Relationship   % Share
 
             
Address
           

Unless otherwise indicated above, payment to two or more beneficiaries shall be
paid in equal shares. The share of any beneficiary who dies before the
Participant shall be divided among the surviving beneficiaries in proportion to
their interests. If no beneficiary survives the Participant, payment shall be
made to the estate of the Participant.



--------------------------------------------------------------------------------

In witness hereof, the Participant and the Participating Employer have executed
this Participation Agreement in duplicate as of the date noted below.

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Signature of Participant
  Date    
 
       
 
       
 
       
Participating Employer
  Date    
 
       
 
       
 
       
Signature of Spouse (If necessary)
  Date    

2